DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of January 24, 2022.

Applicant’s amendment to claims 3, 7, and 8 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 8 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash et al. (US 2014/0238660, Ash).

Regarding claim 1:  Kam discloses a latching apparatus 51, comprising:
a body A (see reproduction of a portion of Figure 4 below);
a fin 46a, b, having a lower leading edge 46a and an upper trailing edge 46b, the fin being biased to protrude from the body Fig 4, 5 and moveable between a withdrawn position Fig 5 and an expanded position Fig 4; and
a biasing element 49, having a first end coupled to the fin Fig 4 – via 48 and a second end coupled to the body Fig 4, for biasing the fin radially from the body [0110]-[0114];
wherein, when the fin is in the expanded position, the upper trailing edge of the fin is angled obtusely with respect to a long axis of the body Fig 4.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    368
    201
    media_image1.png
    Greyscale


Regarding claim 2:  The apparatus further comprising a fin holder 48 for coupling the fin to the body.

Regarding claim 3:  Where the fin is connected at one end by a rod B (see reproduction of a portion of Figure 4 above) forming an axle about which the fin may rotate a distance Fig 4, 5.

Regarding claim 4:  The apparatus further comprising a groove between springs 41 – Fig 3 on an outer surface of the body for permitting passage of fluid.

Regarding claim 5:  Wherein the body is connectable to a tool 10/24.

Regarding claim 6:  Wherein the body is connectable to a pump down rod 22 – [0018], [0035].

Regarding claim 8:  Ash discloses a method for securing a tool 10/24 in a drilling tubular 54, comprising:
connecting the tool to a latching apparatus 51;
pumping the latching apparatus into the drilling tubular [0018], [0035];
biasing via spring 49 a fin 46a, b of the latching apparatus radially outward [0110]-[0114]; and
forcing the latching apparatus through a landing ring 58/61, during which the landing ring forces the fin to move from an expanded position inward to a withdrawn position, and following which the fin returns to the expanded position [0115]-[0118].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash.

Ash discloses that a force (spring pressure and fluid pressure) is required to latch the apparatus to, and release the apparatus from, a landing ring 58/61 – [0110]-[0118].
Ash fails to disclose that this force may be adjusted by varying any one or more of:
a first angle of a leading edge of the fin with respect to an axis of the landing ring;
a second angle of a trailing edge of the fin with respect to the axis; 
a first position of a connection between the fin and the body; 
a second position of a connection between the fin and the spring; and 
a strength of the spring.
However all of these options are merely design parameters that one of ordinary skill in the art would recognize as affecting the force needed to latch and release the latching apparatus in or from a landing ring.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force needed to latch or release the latching apparatus by adjusting one of the above parameters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The test for obviousness of a result-effective variable is not whether or not this variable is recognized in the art applied. Such recognition would potentially lead to the variable being rejected as being anticipated by the reference. The test for obviousness of 
In this case, paragraph [0030] of the instant specification gives no criticality to the adjusting the force. Paragraph [0030] is merely a reiteration of claim 7. Therefore, the means by which the force is adjusted can be said to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/16/2022